Appeal from a decision of the Workers’ Compensation Board, filed April 21, 1981, which denied claimant’s request for reconsideration of a prior determination of the. board filed September 21, 1978. This case was previously before this court and we affirmed the board’s disallowance of the claim on the ground that it was barred by the provisions of section 40 of the Workers’ Compensation Law (74 AD2d 681). Subsequent thereto, claimant applied to the board to reconsider its decision and this request was denied on the ground that “no new evidence has been presented for consideration by the Panel”. This appeal ensued. In reviewing the board’s denial of the application for reconsideration, we are limited in our review to the question of whether the board’s action was *938arbitrary and capricious or an abuse of discretion (Aiello v Rissel Constr. Corp., 37 AD2d 884). From our examination of the record and particularly the report of Dr. Ira A. Gould, the basis of the request for reconsideration, we find no new information not previously available to claimant which would render the board’s denial to reconsider an abuse of discretion, and, accordingly, its decision must be upheld (see Matter of McNamara v New Process Gear Div., Chrysler Corp., 43 AD2d 603). Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.